Filed 3/4/22 P. v. Rosas CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 THE PEOPLE,                                                              B313422
                                                                          (Los Angeles County
           Plaintiff and Respondent,                                       Super. Ct. No. BA298155)

           v.

 WILLIAM PASILLAS ROSAS,

           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles
County, Ronald S. Coen, Judge. Dismissed.
         Richard B. Lennon, Executive Director, and Cheryl Lutz, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
      Defendant William Pasillas Rosas appeals from the trial court’s
summary denial of his petition for resentencing under Penal Code
section 1170.95.1 Relying on the jury instructions given at trial and our
prior opinion in People v. Rosas (Aug. 15, 2011, B223322) [nonpub. opn.]
(Rosas I), the court found that defendant was not entitled to relief under
section 1170.95 as a matter of law for any of his convictions, including
one count of first degree murder (§ 187, subd. (a)), and three counts of
attempted willful, deliberate, and premeditated murder (§§ 664/187,
subd. (a)). (See People v. Lewis (2021) 11 Cal.5th 952, 959 [recent
legislative changes to sections 188 and 189, and the addition of section
1170.95, was intended “‘to ensure that murder liability is not imposed
on a person who is not the actual killer’” or “‘did not act with the intent
to kill’” in the commission of a murder or underlying felony].) 2
      Defendant’s appointed counsel found no arguable issues and filed
a brief under People v. Wende (1979) 25 Cal.3d 436 (Wende), asking this
court to independently review the record. On October 20, 2021, we
directed counsel to send the record and a copy of the opening brief to
defendant. Both his counsel and this court informed defendant that



1     Subsequent references to statutes are to the Penal Code.

2     Section 1170.95 has been subsequently extended to those convicted of
attempted under the natural and probable consequences doctrine, or any
“other theory under which malice is imputed to a person based solely on that
person’s participation in a crime.” (§ 1170.95, subd. (a); see Sen. Bill No. 775
(2020–2021 Reg. Sess.), Stats. 2021, ch. 551, §§ 1, 2.) As amended, section
1170.95 does not provide relief for those like defendant who have been
convicted of murder and/or attempted murder under theories requiring a
specific intent to kill.

                                       2
counsel had been unable to find any arguable issues. Defendant was
invited to submit a supplemental brief or letter within 30 days raising
any contentions he wished this court to consider. He did not do so.
     There is currently a split in authority as to whether the
independent review mandated by Wende applies to an appeal from the
denial of a section 1170.95 petition. (Compare People v. Cole (2020) 52
Cal.App.5th 1023, 1028 (Cole) [“Wende’s constitutional underpinnings
do not apply to appeals from the denial of postconviction relief”; if the
defendant does not file a supplemental brief, a reviewing court may
“dismiss this appeal as abandoned”], rev. granted Oct. 14, 2020,
S264278; People v. Figueras (2021) 61 Cal.App.5th 108, 111 [same], rev.
granted May 12, 2021, S267870; and People v. Gallo (2020) 57
Cal.App.5th 594, 599 [“dismissal is discretionary, and . . . we can and
should independently review the record on appeal in the interests of
justice”]; People v. Allison (2020) 55 Cal.App.5th 449, 456 [same].)
     The issue is currently pending before the Supreme Court. (People
v. Delgadillo (Nov. 18, 2020, B304441 [nonpub. opn.], rev. granted Feb.
17, 2021, S266305 [“What procedures must appointed counsel and the
Courts of Appeal follow when counsel determines that an appeal from
an order denying postconviction relief lacks arguable merit”; and “Are
defendants entitled to notice of these procedures?”].)
     Pending guidance from the Court in Delgadillo, we continue to
adhere to the reasoning set forth in Cole. Neither defendant nor his
appointed counsel has raised any claim of error. We therefore dismiss




                                     3
the appeal as abandoned. (See Cole, supra, 52 Cal.App.5th at pp. 1039–
1040.)


                           DISPOSITION
     The appeal is dismissed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                      WILLHITE, J.
     We concur:



     MANELLA, P. J.



     CURREY J.




                                  4